              Case 2:12-cv-01282-JLR Document 609 Filed 02/26/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                      CASE NO. C12-1282JLR

11                                Plaintiff,               ORDER DIRECTING PAYMENT
                   v.                                      OF THE DECEMBER 2019
12                                                         INVOICE
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s December 2019

16   invoice and DIRECTS the Clerk to pay the December 2019 invoice from funds on

17   deposit in the registry of the court regarding this case.

18          Dated this 26th day of February, 2020.

19

20                                                      A
                                                        JAMES L. ROBART
21
                                                        United States District Judge
22


     ORDER - 1
